Opinion issued May 12, 2022




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-22-00067-CV
                           ———————————
                  ANTHONY P. GRIFFIN, INC., Appellant
                                       V.
   GALVESTON COUNTY, CITY OF GALVESTON, GALVESTON
COLLEGE, GALVESTON COUNTY NAVIGATION DISTRICT # 01, AND
    GALVESTON INDEPENDENT SCHOOL DISTRICT, Appellees


                   On Appeal from the 56th District Court
                         Galveston County, Texas
                     Trial Court Case No. 20-TX-0289


                         MEMORANDUM OPINION

      Appellant, Anthony P. Griffin, Inc., appealed from the trial court’s

January 3, 2022 final judgment. On April 15, 2022, appellant filed a motion to

dismiss the appeal, stating that “[t]he complained-of judgment ha[s] been vacated
by the trial court,” and as such, “this appeal has now been rendered moot.”

Accordingly, appellant requests that the Court dismiss the appeal.

        No other party has filed a notice of appeal, and no opinion has issued. See

TEX. R. APP. P. 42.1(a)(1), (c).    Appellant’s motion states that appellant “has

discussed and conferred with counsel for [a]ppellees . . . [who] do[es] not oppose

th[e] [v]oluntary [d]ismissal.” See TEX. R. APP. P. 10.3(a)(2).

        Accordingly, the Court grants appellant’s motion and dismisses the appeal.

See TEX. R. APP. P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as

moot.

                                   PER CURIAM
Panel consists of Justices Kelly, Goodman, and Guerra.




                                          2